Snyder, Judge:
William A. Cooper was tried by jury at the November term 1882, of the circuit court of Mercer county, upon an indictment for selling spirituous liquors without a State license therefor. A verdict was found for the defendant which the court on the motion of the State set aside and ordered a new trial. The defendant excepted to this action of the court and obtained this writ of error.
The only question presented to this Court is, did the circuit court err in setting aside the verdict of the jury and granting a new trial ? The plaintiff in error insists that this action of the court was erroneous because the evidence sustained the verdict of the jury.
The bill of exceptions certifies that the following are all the facts proved on the trial:
“The State proved by one Stovall that, within twelve months next preceding the finding of the indictment, in .the county of Mercer, the witness and two other persons met the defendant near Princeton and had some conversation with him; witness stated to him that he washed he had *340known he (defendant,) was coming down from Tazewell, Va. as he would have gotten him to bring him some whisky; thereupon defendant told witness that he had some whisky which he would divide with his friends and drew a bottle from his saddle-bags which he had thrown over the seat of the Jersey wagon in which he was riding; the crowd drank in this way about three pints; witness and his two companions offered several times to buy the whisky from defendant, but he as often declined to sell, saying he had no whisky to sell, that he only had some for himself and his friends; witness asked what whisky was worth and defendant said he was not selling but it was worth sixty cents per pint; and witness stated that he and his companions threw, he thought, as much as $1.20 on the seat of the Jersey wagon where defendant was sitting, from time tó time during the time aforesaid, but he did not know that defendant saw the money or that he ever got it.”
A new trial asked on the ground that the verdict is contrary to the evidence or the facts proved, ought to be granted only in a case of plain deviation from right and justice, not in a doubtful case merely because the court, if it had been on the jury, would have given a different verdict. Miller v. Ins. Co., 12 W. Va. 116; Sheriff v. Huntington, 16 Id. 308; Black v. Thomas, 21 Id. 709.
In Virginia and this State the courts have always guarded with jealous care the province of the jury. If the question depends upon the weight of testimony, or inferences and deductions from the facts proved, the jury and not the court, are exclusively and uncontrollably the judges. This conclusion is based upon the well established rule, that the jury are the solejudges of the evidence, the credibility of all admissible testimony and inferences from the facts and circumstances proved. State v. Thompson, 21 W. Va. 741; State v. Batsell, 11 Id. 703.
The principles announced in these cases, and many others that might be cited, show very plainly that the court, by setting aside the verdict in the case at bar, violated the settled rules of law in this State. The facts proved are, of themselves, inconclusive and merely raise presumptions from which the jury might draw a conclusion, either that the defendant was *341guilty or that he was innocent. This was particularly a case to be determined by the jury. The conclusion, necessarily, depended upon inferences to be drawn from equivocal facts and when the jury made these inferences and announced their verdict, the court could not interfere without a plain and manifest disregard and violation of the settled and fundamental principles of law governing trials by jury in this State. If the verdict had been for the State, jt would have been equally conclusive, and in neither case would the court have been justified in setting it aside. The circuit co,urt, in my opinion, clearly erred in setting aside the verdict in this case and its judgment must, therefore, be reversed and a judgment entered by this Court for the defendant upon the verdict of the jury.
REVERSED.